tax_exempt_and_government_entities_division release number release date department of the treasury internal_revenue_service commerce street mc dal dallas tx date date person to contact identification_number contact telephone number telephone number fax ein uil certified mail return receipt requested dear this is a final_determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective januaty 20xx for the following reason s you did not respond to our requests for information about your financial records and activities necessary to complete our examination ‘therefore you have not demonstrated that you ate operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 c as such you failed to meet the requirements of internal_revenue_code sec_501 c and sec_1 c -1 d in that you failed to establish that you wete operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code effective january 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and fot all subsequent years processing of income_tax returns and assessment of any taxes duc will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declatatory judgment in the united_states ‘tax court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may wtite to the coutts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you may call the irs telephone numbet listed in yout local directory an irs employee there may be able to help you but the contact person at the address shown on this letter is most familiar with your case you may also call the internal_revenue_service taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate its gov or call ttt-4778 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosures publication envelope margaret von lienen director eo examinations internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations department of the treasury date date taxpayer_identification_number form_990 return tax_year s ended december 20xx person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date december 20xx certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_504 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue final revocation letter failing to respond to this proposal will adversely impact your legal letter rev catalog number 34809f standing to seek a declaratory_judgment because you failed to exhaust your administrative ‘remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by iaw to file a petition in a united_states court they can however see that a tax matter that hasn't been resoived through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please cail the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev cataiog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely margaret von lienen director eo examinations letter rev catalog number 34809f form 886-a u s treasury department-internal revenue service schedule no or explanation of items exhibit name of taxpayer tax identification_number december 20xx year period ended issue should of the internal_revenue_code be revoked for failure to provide information to the internal_revenue_service to demonstrate that it is operating in accordance with its exempt purposes federal tax exempt status under sec_501 facts was incorporated in the state of on october 20xx or and their stated purpose was to operate exclusively with public in the which were 20xx under c of the internal_revenue_code since they were a newly created organization a final_determination of their foundation status under a of the internal_revenue_code was not made at the present time the organization is classified as a publicly_supported_organization and has a form_990 filing requirement to was issued letter granting exempt status on april primarily and the and on june 20xx letter was mailed informing that the form_990 for the tax_year ended december 20xx had been selected for examination to ensure compliance with federal tax requirements this letter along with an idr information_document_request and publication was sent c o at p o box on july 20xx a second letter informing were examining their status as a tax-exempt_organization and their requirement if any to file annual information returns was mailed this letter along with an idr information_document_request and publication was sent c o at that we via certified mail xxxx xxxx xxxx xxxx xxxx on august 20xx a third letter informing that the service was examining the exempt_organization status as a tax-exempt_organization and their requirement if any to file annual information returns was mailed this letter along with an idr information_document_request and publication was sent to department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a name of taxpayer tax identification_number december 20xx year period ended clo mail xxxx xxxx xxxx xxxx xxxx at via certified in addition a form_4759 postal tracer was sent c o postmaster at the form was returned from post office verifying that mail for the organization is delivered to ' ' when no information had been by september 20xx letter was prepared and sent to clo at on september 20xx voicemail message stating the exempt_organization is no longer in business the revenue_agent attempted to contact organization and received an automated operator stating this line does not have a voicemail setup and a message is not aliowed to be left exempt_organization president left a to discuss the status of the exempt on september 20xx the revenue_agent contacted the status of the exempt_organization revoked the license of the exempt_organization back in 20xx the revenue_agent explained to the exempt_organization status with the state explained that the that research would need to be conducted to verify to discuss the revenue_agent check the state of of the exempt_organization the exempt_organization status was shown as active meaning that the exempt_organization has not been dissolved with the state website to verify the status the revenue_agent attempted to contact on the state of does not have voicemail setup to discuss the information found website the call was unsuccessful as when the information still had not been received by september 20xx another foliow-up letter was prepared and mailed to the exempt_organization on september 20xx that letter advised the exempt_organization if the requested information has not been received by october 20xx the service would have no department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a name of taxpayer tax identification_number year period ended december 20xx alternative but to close the exempt_organization case proposing revocation of their exempt status on september 20xx voicemail regarding the correspondence received from the service in addition expressed that the exempt_organization is no longer in operation and that the exempt_organization does not want to comply with the examination left another voicemail on the revenue_agent on september 20xx the revenue_agent returned during that call the revenue_agent advised the exempt_organization if the exempt_organization does not comply with the examination that revocation of the exempt_organization exempt status will be recommended telephone cail in addition the revenue_agent advised the exempt_organization that the exempt_organization did file a form_990 return for the year under audit and that the website shows the exempt_organization status as active does not have time to locate the documents requested in the information_document_request form explained that the revenue_agent reiterated to not comply with the examination revocation of the exempt_organization exempt status would be recommended that if the exempt_organization does on november 20xx letter and form_6018 consent to proposed action - sec_7428 proposing revocation of the organization’s exempt status was mailed certified describing why it did not qualify under sec_501 of the code in that letter it requests that if the organization does not agree with the proposed findings it could submit a written protest to the internal_revenue_service the exempt_organization ha sec_30 calendar days from the date on the letter to response to the proposal if the exempt_organization fails to respond a final revocation letter will be issued law sec_501 of the internal_revenue_code exempts from federal_income_tax corporations and any community chest fund or org organized and operated department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a name of taxpayer tax identification_number year period ended december 20xx exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purposes of inquiring into its exempt status revrul_59_95 1959_1_cb_627 provides that a failure_to_file required information_return or comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status government’s position sec_1_6033-2 provides in part that every organization which is exempt from tax whether or not it is required to file an annual information_return must submit additional information upon request by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f chapter or subtitle a of the code sec_6033 and chapter of subtitle d of the code the information that the service requested is material in establishing right to maintain its exempt status an organization to be qualified as an entity described in sec_501 of the internal_revenue_code or in certain other categories of tax-exempt_organization must be organized and operated so that no part department of the treasury - internal_revenue_service form 886-a page form 886-a u s treasury department-internal revenue service schedule no or explanation of items exhibit name of taxpayer tax identification_number year period ended december 20xx of its net_earnings inures to the benefit of any private_shareholder_or_individual the essence of the concept is to ensure that a tax-exempt charitable_organization is serving a public interest and not a private interest revrul_59_95 states if an exempt_organization fails to comply with the requirements of sec_6033 of the code and its corresponding regulations the organization will no longer qualify for exempt status as described in the previous paragraph your organization has not complied with sec_1_6033-2 of the regulations since no reply to information document requests have been received per revrul_59_95 you do not qualify for exempt status under sec_501 of the code since your organization has failed to provide the required information as prescribed by regulations of sec_6033 of the code sec_1_6033-2 of the regulation and revrul_59_95 1959_1_cb_627 requires every organization which is exempt from tax to submit additional information upon request by the internal_revenue_service the service has requested from to provide information for the purposes of inquiring into its exempt status the continues requested information was material in determining whether to qualify for federal tax exempt status under sec_501 the service has given information and has advised of the consequences for failing to provide the information failed to respond to the service's request for information knowing that such refusals to provide the requested information may result in the loss of its tax-exempt status has failed to demonstrate that it is observing information the conditions for continued exemption therefore federal tax exempt status under sec_501 should be revoked effective january 20xx adequate opportunities to provide the requested by not providing the requested taxpayer position the exempt_organization position is not known at this time department of the treasury - internal_revenue_service form 886-a page form 886-a schedule no or exhibit u s treasury department-internal revenue service explanation of items name of taxpayer tax identification_number year period ended december 20xx conclusion you have failed to provide the required information to our requests concerning your organizations exempt status per sec_6033 of the code as described in revrul_59_95 you do not qualify for exempt status under sec_501 of the code because of your failure to comply with the regulations under sec_6033 of the code accordingly the organization's exempt status should be revoked effective january 20xx if the proposed revocation becomes final appropriate state official will be notified of such action in accordance with sec_6104 department of the treasury - internal_revenue_service form 886-a page
